DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-30 in the reply filed on 7/12/12022 is acknowledged. Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As a result, the limitation “about a presence of any non-condensable gas in the fluid” is not interpreted to be covered by claim 16. 
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the limitation “a Peltier element” is interpreted to be covered by claim 19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Doornmalen (EP 1230936 A1).
Regarding claim 16, Van Doornmalen teaches a device for detecting a gas (par. 17: The invention further relates to a device for determining sterilization conditions, comprising a reference chamber which can be placed in a sterilization space, which chamber is provided with a transducer, with the aid of which the degree of saturation of the sterilant adjacent the transducer can be determined), 
comprising a tube (Fig. 1: lumen 2) having an open end (Fig. 1: left end)
and a closed end (Fig. 1: right end), wherein the tube and the closed end are closed with respect to a fluid, and the open end is open to allow the fluid to move into and out of the tube (Fig. 1: arrows P, par. 23: The lumen 2 can be placed in a sterilization space (not shown), in which a sterilant, such as steam, is introduced), 
wherein the tube is configured to allow a condensed portion of the fluid to be removed from the tube by gravitation (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, the device of the prior art can theoretically be positioned by a user in a vertical orientation with the closed end facing up so that condensation flows out of the tube by gravity); 
a heat sink configured to extract heat from the tube at the closed end of the tube to keep the closed end of the tube at a constant target temperature (Fig. 1: thermally insulated walls 5); 
at least one thermometer configured to measure a temperature at a specific portion of the device or the fluid inside the tube (Fig. 1: temperature sensor 4)
a control unit configured to determine information about a composition of the fluid inside the tube, in particular about a presence of any non-condensable gas in the fluid, based on a temperature obtained from the thermometer (par. 23: The signals coming from the sensor 4 are coupled via a signal line 6 to a processing unit 7… The processing unit 7, by relating the measured temperature to the measured pressure, can determine the degree of saturation of the sterilant adjacent the temperature sensor) 
while the closed end of the tube is kept at the constant target temperature (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the presence of a heat sink at the closed end of the tube is the structure that allows for a constant target temperature, and the prior art has this heat sink in the form of a thermally insulated block surrounding the closed end of the tube, and thus it would also be capable of maintaining the closed end of the tube at a constant target temperature) 
or based on a cooling power of the heat sink determined while the closed end of the tube is kept at the constant target temperature (NOTE: the word “or” means that as long as one of the limitations in this list is satisfied, the prior art meets the limitations of this claim).
Regarding claim 17, Van Doornmalen teaches the device of claim 16, as set forth above, and teaches wherein the heat sink comprises a cooling surface that is fixed facing the tube (Fig. 1: surface of the block 5 that is touching the closed end of the tube).
Regarding claim 18, Van Doornmalen teaches the device of claim 17, as set forth above, and teaches wherein the cooling surface faces the closed end of the tube (Fig. 1).
Regarding claim 29, Van Doornmalen teaches the device of claim 16, as set forth above, and teaches wherein a length along a center of the tube from the open end to the closed end is between 10 centimeters and 30 centimeters, or a diameter of the lumen of the tube is between 3 millimeters and 20 millimeters (par. 23: having an outside diameter of 3 mm), or a thickness of the wall of the tube is between 1 millimeter and 5 millimeters, or wherein the tube comprises a metal such as Cu, Al, Cr, Fe, or Ni, or any alloy containing any two or more of these elements, or a polymer.
Regarding claim 30, Van Doornmalen teaches the device of claim 16, as set forth above, and teaches wherein the heat sink at the closed end of the tube is the only heat sink along the tube or the device is configured so that during detection of a non-condensable gas no further active heat sinks are activated except for the heat sink at the closed end of the tube (Fig. 1: thermally insulated walls 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doornmalen as applied to claims 16-19 and 29-30 above, and further in view of Eibl (DE102010016017, provided in Applicant’s IDS of 11/14/2019).
Regarding claim 19, Van Doornmalen teaches the device of claim 16, as set forth above, but does not teach wherein the heat sink comprises an active cooling element, for example a Peltier element.
Eibl teaches a sterilization chamber and a test device for testing the effectiveness of the sterilization process (abstract). Eibl teaches an active Peltier cooling element for the purpose of controlled active cooling of an object (par. 25-26: With regard to a particularly effective dissipation of heat on the specimen, the cooling device could be designed as an active cooling device for controlled cooling of the specimen and a control device may be provided which could be connectable to the active cooling device for controlling the cooling power. Under control in this context, a controller is detected. With regard to a simple and possibly cost-effective cooling, the active cooling device could be a cooling medium, for example water and / or air, and / or cooling by Peltier elements) and a controller connected to the active cooling element in order to facilitate controlled cooling (par. 40: Furthermore, a control device (not shown) is provided, which is provided with an active cooling device 4 is connectable to control the cooling capacity). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling means of Van Doornmalen to be a Peltier element and to modify the control unit of Van Doornmalen to be able to control the Peltier element’s cooling, as taught by Eibl, in order to provide an active, controlled cooling means. 
Regarding claim 20, Van Doornmalen modified by Eibl teaches the device of claim 16, as set forth above, and teaches wherein the control unit is further configured to adjust a cooling power of the heat sink based on a temperature obtained from the thermometer (see modification made in rejection to claim 19).
Claims 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doornmalen as applied to claims 16-19 and 29-30 above, and further in view of Kaiser (WO 2005056061 A1). 
Regarding claim 21, Van Doornmalen teaches the device of claim 16, as set forth above, but does not teach comprising a plurality of thermometers arranged along the tube in an axial direction of the tube, each thermometer of the plurality of thermometers being configured to measure a temperature at a different portion of the tube. 
Kaiser teaches a device for testing the properties of a sterilant within a sterilization chamber (abstract: Disclosed is a hollow test piece (1, 1´, 1´´ 1´´´) for verifying the penetration characteristics of a sterilizing agent… which can be connected to a sterilization chamber). Kaiser teaches a plurality of temperature sensors along the axial direction of the tube (Fig. 1: indicators 6; pg. 6 par. 3: The indicator 6, which in the exemplary embodiment according to FIG. 1 occupies a volume of approximately 120 μl and thus fills approximately half of the detector space 4, could be designed as a sensor for determining a physical measured value, for example the temperature) for the purpose of detecting the properties of sterilant that enters that tube (pg. 6 par. 1: the detector 2 comprises an indicator 6 which is arranged in a detector space 4 and which is designed to be suitable for detecting wetting by the sterilizing agent). 
Furthermore, absent a showing of significant or unexpected results, the duplication of temperature detectors along the axial direction of the tube is prima facie obviousness and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of temperature detectors does not create a patentable distinction over the reference of Van Doornmalen. In this case, Van Doornmalen already teaches using a temperature detector to study the properties of sterilant coming from a sterilization space for the purpose of evaluating the sterilization effectiveness of the sterilant based on its saturation. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Doornmalen to have a plurality of temperature detectors along its axial direction, as taught by Kaiser, in order to achieve the multiplied effect of getting more information about the sterilant properties in order to make a more comprehensive evaluation of steam quality. 
Regarding claim 25, Van Doornmalen teaches the device of claim 16, as set forth above, and teaches wherein the open end of the tube is fluidly connected to an inside of the container (par. 23: The lumen 2 can be placed in a sterilization space (not shown), in which a sterilant, such as steam, is introduced), 
but does not teach wherein the tube is connected to the inside of the container via an opening in a wall of the container, and wherein the container is closable to form a substantially closable chamber that is fluidly connected to a lumen of the tube.
Kaiser teaches connecting one end of the tube-shaped device to a sterilization chamber (which reads on connected via an opening in a wall of a container, since a chamber has walls, so that the lumen is fluidly connected to the inside of the chamber and wherein chamber is interpreted to be a closable chamber), for the purpose of receiving sterilant from the inside of the chamber and evaluating the properties of that sterilant (Fig. 1, pg. 6 par. 1: Thus, as indicated by the double arrow 12, the detector 2 is connected to the sterilization chamber on the gas side via the gas collection space 8; pg. 6 par. 2: Subsequently, when the sterilization chamber is filled with steam as a sterilizing agent, the steam also flows into the gas collection chamber 8 via the end mouth 10 and via this into the detector chamber 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Van Doornmalen to be connected to an inside of the container via an opening in a wall of the container, wherein the container is a closable sterilization chamber fluidly connected to a lumen of the tube, as taught by Kaiser, in order to receive sterilant fluid from the inside of the chamber into the tube for the purpose of evaluating the sterilant properties. 
Regarding claim 26, Van Doornmalen modified by Kaiser teaches the device of claim 25, as set forth above, and teaches wherein the chamber is a sterilizer chamber (see modification made in rejection to claim 25).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doornmalen as applied to claims 16-19 and 29-30 above, and further in view of Kaiser and Billeter et al. (US 3939406 A).
Regarding claim 22, Van Doornmalen modified by Kaiser teaches the device of claim 16, as set forth above, but does not teach wherein a distance between adjacent thermometers measured in axial direction along the tube is larger for thermometers that are further away from the closed end of the tube in comparison to thermometers that are closer to the closed end of the tube.
Kaiser teaches that when sterilant is condensed towards the open end of the tube, non-condensable gases flow towards the closed end of the tube, where they can be detected at high sensitivity (pg. 7 par. 6: it is ensured in the test body 1 "that the process harmful residual air is specifically concentrated in the immediate area of the first stage 22. This concentration takes place in particular through the upstream stages 24, 26, which serve as a condensation zone for the sterilizing agent and cause a selective local condensation of the sterilizing agent immediately before the entry area into the first stage 22. The concentration of the residual air or other non-condensable gases thus achieved results in a sustainable and particularly reliable detection of the residual air or other non-condensable gases, so that the test specimen 1 "can be operated with a particularly high detection accuracy). The same would also hold true for the device of Van Doornmalen, since sterilant will inevitably condense on the walls of the tube, especially near the thermally insulated walls, leaving a gas with a higher concentration of non-condensable gases at the closed end, such that having sensitive detection in this area would be advantageous for studying the quality of steam. 
Billeter et al. teaches a device for measuring fluid velocity (abstract: abstract: A microwave fluid flow meter is described utilizing two spaced microwave sensors positioned along a fluid flow path). In order to gain information concerning the properties of the fluid, Billeter teaches pressure and temperature sensors at specific positions (abstract: In the preferred embodiment the individual sensor cavities are strategically positioned outside the path of fluid flow and are designed to resonate in two distinct frequency modes yielding a measure of temperature as well as pressure). Specifically, Billeter et al. teaches that the spacing between sensors is a result-effective variable that determines the detection sensitivity (C4L1-5: Thus, detection sensitivity, depending upon the allowed spacing between sensors, will be greater at higher velocities. For sensors spaced 10 feet apart, pressure resolution will be approached at the lower limit of 6 feet/second). 
Furthermore, a mere change in proportion, even if it leads to better results, holds no patentable significance: 
MPEP 2144.05.II.A: Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." 
especially if it can be shown that the change in proportions can be done by one of ordinary skill in the art through routine optimization of a known result-effective variable (MPEP 2144.05.II.B: the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of sensors in the device of Van Doornmalen so that the sensors located nearer the closed end of the tube are spaced closer together than the sensors located nearer the open end, through routine optimization of the result-effective variable of sensor spacing, in order to achieve higher detection sensitivity in certain areas of the detection device. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doornmalen as applied to claims 16-19 and 29-30 above, and further in view of Schumacher (WO 2014046998 A1). 
Regarding claim 23, Van Doornmalen teaches the device of claim 16, as set forth above, but does not teach wherein the device is configured to measure a flow of heat between the closed end of the tube and the heat sink. 
	Schumacher teaches “a method and system for determining steam sterilant quality of a steam sterilizer where the steam sterilant comprises non-condensable gas(es)” (abstract). Schumacher teaches placing a temperature sensor in the thermal load (pg. 4 par. 3: a temperature sensor adapted to measure the temperature of the at least one thermal load) in order to calculate the amount of non-condensable gases in the sterilant based on the temperature of the thermal load and the thermal resistance between the thermal load and the tube (pg. 4 par. 6: calculating the quantity of non-condensable gas(es) collected in the tube during a selected time interval At on the basis of the temperature of the at least one thermal load over the selected time interval At, the pressure and/or temperature in the sterilizer over the selected time interval At, the thermal resistance between the tube and the at least one thermal load, the heat capacity of the at least one thermal load and the geometry of the tube). In order to adjust the thermal resistance between the thermal load and the tube, Schumacher teaches a foil in between the thermal load and the tube (pg. 18 par. 3: The device further comprises a single thermal load (3) located around the tube (1 ), wherein a foil (4) is located between the tube and load. There is direct contact between the tube, foil and thermal load, so that the thermal load (3) indirectly contacts the tube over a contact surface area... The foil is used for specific adjustment of thermal resistance between the tube and the load). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Doornmalen to have a temperature sensor in its insulating wall 5 and a foil between the tube and the insulating wall 5, as taught by Schumacher, in order to calculate the amount of non-condensable gases in the sterilant based on the temperature of the thermal load and the thermal resistance between the thermal load and the tube, wherein the thermal resistance can be adjusted. 
Regarding claim 24, Van Doornmalen modified by Schumacher teaches the device of claim 23, as set forth above, and teaches comprising a thermal resistor in between the closed end of the tube and the heat sink; 
but does not teach and a first thermometer configured to measure a first temperature of the thermal resistor and a second thermometer configured to measure a second temperature of the thermal resistor, wherein the first thermometer is fixed closer to the heat sink than the second thermometer, and the second thermometer is fixed closer to the closed end of the tube than the first thermometer.
Schumacher teaches various structures for facilitating a well-defined heat transfer between the tube the thermal load (pg. 19 par. 5: The use of such foils or sheets further aids in providing a well-defined heat transfer between the tube and the one or more loads and/or in controlling or optimizing the amount of heat transfer between the tube and the one or more loads) and teaches using temperature sensors as a means of measuring the heat transfer between the tube and the thermal load (pg. 20 par. 2: Generally, the amount of heat transferred from the bore (2) of the tube (1 ) to the load (3) is smaller over that portion of the contact surface area between tube and load over which the bore of the tube is in contact with non-condensable gas(es), than steam, since the condensation of the steam provides for an increased energy input into the thermal load due to condensation heat. Thus, the course of the temperature of the thermal load over time provides information about the amount of non- condensable gas(es) versus the amount of condensed steam. This allows for a determination of steam sterilant quality on the basis of the quantity of non-condensable gas(es) and the quantity of condensed steam. The temperature of the thermal load is measured by means of a temperature sensor (5)). Both of these features are present in Van Doornmalen modified by Schumacher. 
Absent a showing of significant or unexpected results, the duplication of temperature sensors in the thermal resistor is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance over Van Doornmalen modified by Schumacher. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. In this case, Van Doornmalen modified by Schumacher provides motivation to define the heat transfer between the tube and whatever material is in contact with the tube, in the radial direction, in order to determine how much steam has condensed and by extension, the steam quality. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal resistor/foil of Van Doornmalen modified by Schumacher to have one temperature sensor fixed closer to the heat sink and a second temperature sensor closer to the thermal load/heat sink, with the expected multiplied effect of providing more information concerning the radial-direction heat transfer from the tube to a material in contact with the tube as a result of condensation, in order to provide more data to use in analyzing the steam quality.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doornmalen as applied to claims 16-19 and 29-30 above, and further in view of Kaiser and Heuer (EP 1674864 B1).
Regarding claim 27, Van Doornmalen modified by Kaiser teaches the device of claim 25, as set forth above, but does not teach wherein the container has the opening in a side wall or an upper wall of the container, wherein the chamber is fluidly connected to the inside of the tube via the opening.
Heuer teaches a gas analyzer and condensation chamber disposed on top of a reactor (abstract: The invention relates to a device for analyzing liquids with a reactor for converting a substance contained in a measuring liquid into a measuring gas which can be analyzed with respect to the substance content and a device for separating the measuring gas from a vapor or gaseous phase of the measuring liquid). Heuer teaches the condensation chamber being attached to an opening on the upper wall of the reactor, which is a container, and the gas analyzer in fluid communication with the top of the condensation chamber (Fig. 1:  reactor 11, cooler 13, analyzer 35) in order for condensed fluid to flow back into the reactor by gravity (pg. 4 par. 6: The carbon dioxide passes together with a vapor or gaseous phase of the sample water from the reactor 11 through the upper opening 21 of the cladding tube 29 or reaction chamber 27 and passes directly to the cold trap 13. The condensed thereby measuring water falls due to gravity back into the reaction chamber 27) while the non-condensed gases reach the gas analyzer (pg. 4 par. 7: The dried by means of the cold trap 13 carbon dioxide passes through the connection 37 to the gas analyzer 35). 
Kaiser teaches the importance of using condensation to separate out gas that is rich in non-condensable gases (pg. 7 par. 6: it is ensured in the test body 1 "that the process harmful residual air is specifically concentrated in the immediate area of the first stage 22. This concentration takes place in particular through the upstream stages 24, 26, which serve as a condensation zone for the sterilizing agent and cause a selective local condensation of the sterilizing agent immediately before the entry area into the first stage 22. The concentration of the residual air or other non-condensable gases thus achieved results in a sustainable and particularly reliable detection of the residual air or other non-condensable gases, so that the test specimen 1 "can be operated with a particularly high detection accuracy). Thus, there is motivation to separate the condensed sterilant from the vapor sterilant containing non-condensable gases. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Doornmalen modified by Kaiser to connect a tube to an opening on the upper wall of the sterilization chamber wherein the closed end of the tube protrudes upwards, as taught by Heuer, in order to separate condensed sterilant from non-condensable gases by gravity for the purpose of detecting non-condensable gases in the sterilant from the sterilization chamber. 
Regarding claim 28, Van Doornmalen modified by Kaiser and Heuer teaches the device of claim 27, as set forth above, and teaches wherein the tube is fixed to the side wall or upper wall of the container and wherein the tube protrudes from the container in an upward direction (see modification made in rejection to claim 27).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799